In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00025-CV
                                                ______________________________
 
 
                             HUBERT MCCURLEY,
INDIVIDUALLY,
D/B/A STAN’S BACKHOE
SERVICE, INC., AND
RITA MCCURLEY,
INDIVIDUALLY, Appellants
 
                                                                V.
 
                      CAPITOL INDEMNITY CORPORATION, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 173rd
Judicial District Court
                                                         Henderson
County, Texas
                                                        Trial Court
No. 2008A-490
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Appellants,
Hubert McCurley, Individually, d/b/a Stan’s Backhoe Service, Inc., and Rita
McCurley, Individually, have filed with this Court a motion to dismiss the
pending appeal in this matter.[1]  Appellants represent to this Court that the
parties have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.
            We
grant the motion and dismiss this appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          June 15, 2010
Date Decided:             June 16, 2010
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (Vernon 2005).